Citation Nr: 0124063	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-04 480	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether there was clear and unmistakable error in a September 
1967 rating decision which assigned a 10 percent rating for 
residuals of a gunshot wound to the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION


The veteran had active military service from May 1964 to May 
1967. 

In February 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire, determined 
that there was no clear and unmistakable error in a September 
1967 rating decision which assigned a 10 percent rating for 
residuals of a gunshot wound to the right knee.

By decision in July 2000, the Board of Veterans' Appeals 
(Board) denied the veteran's appeal, finding that the 
September 1967 rating decision assigning a 10 percent rating 
for residuals of a gunshot wound to the right knee was not 
undebatably erroneous.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By order, dated in July 2001, the Court vacated the 
July 2000 Board decision and dismissed the appeal for lack of 
jurisdiction.  Judgment on this order was entered in August 
2001.


FINDINGS OF FACT

1.  The veteran had active military service from May 1964 to 
May 1967.

2.  The Board issued a decision in this appeal in July 2000.

3.  In May 2001, counsel for the appellant notified the Court 
of the veteran's death on May [redacted], 2001, prior to the issuance 
of the Court's decision.

4.  By an order dated July 19, 2001, the Court vacated the 
July 7, 2000 Board decision.



CONCLUSION OF LAW

The veteran's appeal on the issue of whether there was clear 
and unmistakable error in a September 1967 rating decision 
which assigned a 10 percent rating for residuals of a gunshot 
wound to the right knee has become moot by virtue of his 
death.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1302 (2001); Landicho v. Brown, 7 Vet. App. 42 
(1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 7, 2000 decision, the Board denied the benefit 
sought in the veteran's appeal.  The veteran appealed that 
decision to the Court.  He died in May 2001, during the 
pendency of that appeal.  In May 2001, counsel for the 
appellant notified the Court of the appellant's death.  On 
May 30, 2001, the Court ordered that counsel for the 
appellant show cause, within 20 days, why the July 7, 2000, 
BVA decision should not be vacated.  On June 18, 2001, 
counsel for the appellant filed a response to the Court's 
order and requested that the Court retain jurisdiction over 
the appeal.  In a July 2001 Order, the Court dismissed the 
appeal.  However, the Order did not vacate the Board's July 
7, 2000 decision.

An appellant's claim does not survive his death.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  When an appellant dies 
during the pendency of an appeal to the Court, the 
appropriate remedy is to vacate the underlying Board decision 
(which causes the underlying RO decision to be vacated as 
well) and dismiss the appeal.  Landicho, 7 Vet. App. at 54.  
Such action ensures that the Board decision and the 
underlying RO decision will have no preclusive effect in the 
adjudication of any accrued-benefits claims derived from the 
veteran's entitlements.  Id.

Accordingly, consistent with the Court's reasoning set forth 
in Landicho, the Board, sua sponte, vacates its July 7, 2000 
decision.  Because the appeal to the Board has become moot by 
virtue of the veteran's death, it must be dismissed for lack 
of jurisdiction.  38 C.F.R. § 20.1302 (2001).


ORDER

The July 2000 Board decision is vacated.

The veteran's appeal on the issue of whether there was clear 
and unmistakable error in a September 1967 rating decision 
which assigned a 10 percent rating for residuals of a gunshot 
wound to the right knee is dismissed.



		
Iris S. Sherman
Member, Board of Veterans' Appeals

 



